DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed 2/12/2019.
Claims 2, 5, 7, 12-14, 17, 20, 24, and 30 have been amended 
Claim 32 has been added.
Claims 3-4, 6, 8-11, 15-16, 21-23, 25-29, and 31 have been canceled.
Claims 1-2, 5, 7, 12-14, 17-20, 24, 30, and 32 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/12/2019, 5/7/2020, 10/22/2020, and 11/8/2021 have been considered by the examiner and an initialed copy of the IDSs are hereby attached.  
The listing of references in the specification (see ¶ 11-13) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Claim 17 is dependent on claim 1, but also recites “a UAV harvesting device as defined in claim 13”. See MPEP § 608.01(n).  Accordingly, the claim 17 does not need to be further treated on the merits.
Claims 2, 5, 12, 13, 14, 17 and 20 are objected to because of the following informalities:  
Claim 2, line 2, “one or more anchor unit” should be “one or more anchor units”.
Claim 5 recites “anchor-carrying UAV” which should be replaced with “anchor-carrying unmanned aircraft vehicle (UAV)” such that the first recitation of unmanned aircraft vehicle is spelled out, and then followed by the acronym (UAV). 
Claim 12, line 8 “detecting trees position” “trees counter” and “tree-lines position” should be replaced with “detecting a tree’s position” or “detecting trees’ position”.  Similarly, “trees contour” and “tree-lines position” should be replaced with the appropriate singular or plural possessive noun. 
Claim 12, line 4 recites “GPS” which should be replaced with “Global Position System (GPS)” such that the first recitation of the Global Position System is spelled out, and then followed by the acronym (GPS). 
Claim 13, lines 21-23 recite “trees-line”, “the trees center” and “trees-lines”.  As discussed with respect to claim 12, these recitations should be replaced with the appropriate singular or plural possessive noun. 
Claim 13 recites “one or more autonomous unmanned aircraft vehicle (UAV)” in line 2.  
Claim 14, line 4 “number of lines in orchard” should be replaced with “number of lines in the orchard”.
Claim 17 recites “a UAV constituting as an anchor unit”.
Claim 17 recites “a scanning UAV that fly” which is grammatically incorrect.  The examiner recommends replacing the phrase with “a scanning UAV that flies”.
Claim 17 recites “scan/identify” in line 11, which is grammatically incorrect.   
Claim 20 recites “LPS” which should be replaced with “Location Position System (LPS)” such that the first recitation of the Local Position System is spelled out, and then followed by the acronym (LPS).
Appropriate correction is required.

Claim Interpretation
At least claims 1,7, 12, 13, and 17 contain statements of intended use such as:
“system for”
“camera for” 
“mechanical arm for”
“UAV for”
“adapted for”
“adapted to”
“aircraft for” 
“designed to”
“maneuver said UAV and position the harvesting unit in a place where it can harvest”
Such intended use limitations do not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the intended use did not impose any limit on the interpretation of the claims. See MPEP 2111.04 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “fruit detection unit adapted for” in claim 13, supporting structure found in at least ¶52.
“autonomous landing algorithm and algorithm for” in claims 7 and 17 corresponding structure believed to be found in at least ¶137

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 12-14, 17-20, 24, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The examiner notes that every claim filed by the Applicant includes one or more 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues.  While the examiner has made an effort to identify all the issues, the Applicant is respectfully requested to carefully review any amended claims prior to filing a response to this office action.  
Claim 1 recites the limitation "one or more markers of anchor units" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “one or more anchor units comprising a marker” in line 2, but it does not recite that the one or more anchor units each have a marker, and thus, one or markers does not have sufficient antecedent bases.  
Claim 1 recites the limitation "the location" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “identified one or more anchor units” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that one or more markers are identified in line 7, however the anchors are not identified.   
Claim 1 recites “wherein one or more anchor units” in line 11.  It is unclear if this is the same or a different “one or more anchor units” as recited in line 2 or line 7.  
Claim 5 recites “said anchor-carrying UAV” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites a flying unit in line 3.  It is not clear if the UAV recited in claim 5 is the same or different 
Claim 7 recites “said anchor-carrying UAV” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites a flying unit in line 3.  It is not clear if the UAV recited in claim 7 is the same or different than the flying unit of claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 7 recites “updated landing” in line 4.   There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “enabling it” in line 4.  
Claim 12 recites “the carrier UAVs” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites a flying unit in line 3.  It is not clear if the UAV recited in claim 12 is the same or different than the flying unit of claim 1.   The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 12, line 8 “detecting trees position” should be replaced with “detecting the tree’s position” or “detecting the trees’ position” as discussed within the objection section.  However, the language also makes it unclear if the claim is reciting a singular tree’s position or the position of many trees.  A similar lack of clarity is created with the recitation of “trees contour” and “tree-lines position”. 
Claim 12, line 4 recites “each anchoring unit”. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1, from which claim 12 depends, recites “one or more anchor units”.
The term “a super-resolution image” in claims 12, 18, and 20 is a relative term which renders the claims indefinite. The term “super resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to the examiner what level of resolution would qualify as being considered “super resolution” when examining.
Claim 13 recites “one or more autonomous unmanned aircraft vehicle (UAV)” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites a flying unit in line 3.  It is not clear if the UAV recited in claim 5 is the same or different than the flying unit of claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 13 recites “a processor” and “a memory” in line 4, Claim 13 depends from claim 1, which also recites “a processor and memory” in line 5.  It is unclear if the processor and memory of claim 13 is the same processor and memory as that recited in claim 1.  
Claim 13 recites “Treetop/leafage”, “position-contour”.  It is unclear if the terms being separated by “/” or “-“ are meant to be alternatives or equivalents.  
Claim 13 recites “where it can harvest” in line 15. There is insufficient antecedent basis for this limitation in the claim
Claim 13, lines 21-23 recite “trees-line”, “the trees center” and “trees-lines”.  As discussed with respect to claim 12, not only should the recitation be replaced with the 
Claim 13, recites “pre-mapped database” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “the tree” in line 23. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “while the cage” in lines 19-20. This phrase appears to be missing additional limitations complete the phrase and makes the claim unclear.  
Claim 14 recites “optionally instructs it where to search for fruits” in line 2.  The term optionally creates ambiguity in the claim as it does not appear that there is not a list of items from which to pick optionally.  As written, it appears that the claim does not require that the mapping unit instruct the UAV where to search for fruit to be harvested.  
Claim 14 recites “instructs it where to search”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “said UAV” throughout the claim. The examiner notes that claim 1 recites a flying unit in line 3 and claim 13 recites “one or more autonomous unmanned aircraft vehicle (UAV)”.  It is not clear if the UAV recited in claim 14 is the same or different than the flying unit of claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 14, recites “quality/ripeness”.  It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  It is not clear to the examiner what level of resolution would qualify as being considered “quality” when examining.
Claim 14 recites “when finished” throughout the claim. It is unclear what is meant “when finished”.  As best as understood by the examiner, “when finished” means sometime after the harvesting, and will be examined accordingly.   
The term “quality” in claim 14 is a relative term which renders the claim indefinite. The term “quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Claim 17 recites “an anchor carrying UAV” throughout the claim in at least line 2, 4, 5. Claim 17 depends from claim 1.  The examiner notes that claim 1 recites a flying unit in line 3.  It is not clear if the anchor carrying UAV recited in claim 17 is the same or different than the flying unit of claim 1.  Still further, claim 17, line 8 recites “a UAV” in line 8, “a scanning UAV” in line 11 and “a UAV harvesting device” in claim 13.  It is unclear if these recited UAVs are the same as the anchor carrying UAV earlier recited in the claim or the flying unit in claim 1.  The examiner will interpret “said anchor-carrying UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 17 recites “a UAV constituting as an anchor unit”.  It is unclear what is meant by this phrase.  As best as understood by the examiner, the phrase “a UAV constituting as an anchor unit” means that the UAV is an anchor unit, and will be examined accordingly.  
Claim 17 recites “scanning/identifying”, “location/position” “transmitting/delivering”  “scan/identify”. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
The term “precise” in claim 18 is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high resolution and accuracy” in claim 18 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites identifying/detecting. It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 19 recites “optionally by using an anchor-carrying unmanned aircraft vehicle (UAV)” in lines 2-3.  The term optionally creates ambiguity in the claim as it does not appear that there is not a list of items from which to pick optionally.  As written, it appears that the claim does not require the use of the anchor-carrying UAV.  
Claim 19 recites “a target point” in line 2. Claim 19 depends from claim 18, which recites “a target point” at least in line 3.  It is not clear if the target point of claim 19 is the same target point or a different target point as that of claim 18.  
Claim 20 recites “transmitting/using”, “instructing/guiding” “GPS/LPS”.  It is unclear if the terms being separated by “/” are meant to be alternatives or equivalents.  
Claim 24 recites “the generated map” throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “location (GPS or LPS) information” in line2 2-3.  it is unclear if the location information must be either GPS or LPS information or if by placing GPS and LPS in parentheses it is optional. 
Claim 24 recites “trees contour, i.e. each tree’s leaves and branches and orchard lines”.    It is unclear if the claim requires that trees contour must include each of the tree’s leaves and branches and orchard lines.   
Claim 24 recites “each UAV” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a UAV has not been positively recited in claim 18 from which claim 24 depends.  The examiner will interpret “each UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 24 recites “said fruit harvesting UAV” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that a UAV has not been positively recited in claim 18 from which claim 24 depends.   The examiner will interpret “said fruit harvesting UAV” to be the flying unit and further defining that the flying unit is a UAV.
Claim 30 recites “mapping and building a database of an orchard” in line 2.  Claim 30 depends from claim 1, which recites “mapping an orchard” in line 1 and “mapping trees” in line 9.  It is unclear if the is the same mapping or a different mapping than that claimed in claim 1.  
Claim 30 claims the use of the system of claim 1 and therefore includes a product and process in the same claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-
Claim 32 recites “mapping and building a database of an orchard” in line 2.  Claim 32 depends from claim 18 which recites “producing a precise map and database” and “generating a database” It is unclear if the is the same mapping and database building than that claimed in claim 18.  
Claim 32 recites the use of the method of claim 9, however claim 9 is cancelled.  The examiner believes that the claim should be dependent on one of the method claims and accordingly the examiner will examine the case as if claim 32 depends from claim

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13 of U.S. Patent No. 11,194,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 13 of U.S. Patent No. 11,194,348 map to claim 1 of the instant application.  Similarly, claims 1 and 13 of the patent map to claim 13 of the instant application and claim 3 of the patent maps to claim 12 of the instant application.  
Claims 1, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 16/325089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the co-pending application map to Claim 1 and 13 of the instant application and the limitations of claims 5 and 6 of the co-pending application map to claim 18 of the instant application (see claims filed 11/11/2021 in 16/325089).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reijersen Van Buueren (US PG Pub. 2017/0083024, hereinafter "Reijersen").  
Regarding claim 1, Reijersen discloses a computerized system for mapping an orchard, comprising: 
a) one or more anchor units comprising a marker (see at least Reijersen ¶ 52 “The land area 20, or an area next to the land area 20, further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position, e.g. by a pole 42 driven in the ground and fixed to the landmark 40” and ¶40 “the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶25 and ¶26 which disclose more than one landmark, specific fixed objects); 
b) a flying unit equipped with a camera for taking a plurality of photographs of a predetermined zone (see at least Reijersen, aircraft 50, Fig. 1, ¶57 “The aircraft 50 carries at least one camera 54. The camera 54 has a field of view 56 directed downwards, as indicated by dashed lines. The position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40”); and 
c) a mapping unit comprising a processor and memory for receiving said plurality of photographs (see at least Reijersen, image processor, for example processor 60, Fig. 1 ¶58 “The aircraft 50 comprises a processing unit 60 which is coupled to the camera 54 (as indicated by dashed line 55) to receive image data therefrom. The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data” and ¶26 “Note, however, that the (relative) positions as will be determined by the aircraft will be used for and stored in the map to be built. It is this latter, more precise map, that will be used for guiding the agricultural vehicle.” and claim 23. While Reijersen does not explicitly disclose “memory”, the examiner interprets the description of storing to include memory.) and:
 	i) visually identifying one or more markers of anchor units in said photographs and their geographic location (see at least Reijersen ¶40” In an embodiment of the method of the invention, the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶29 “In embodiments, the object data of the landmark comprise shape data of the landmark, colour data of the landmark and/or predetermined coordinates of the landmark, such as gps-coordinates.”) ; and 
ii) mapping trees identified in said photographs in relation to the location of identified one or more anchor units; wherein one or more anchor units are positioned at a specific target point within said predetermined zone (see at least Reijersen Figure 2, wherein tree, 30 is mapped in relation to anchor unit 40 and wherein the predetermined zone is the land area 20. ¶26 teaches a plurality of trees “ the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.”).
Regarding claim 2, Reiijersen discloses the system of claim 1, wherein each one of said one or more anchor unit further comprises a positioning unit (see at least 
Regarding claim 5, Reiijersen discloses the system of claim 1, wherein said anchor unit and/or said anchor-carrying UAV further comprise a wireless communication unit for transmitting data to said mapping unit (see at least Reijersen ¶ “The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data.” and ¶71 wherein the image processor is interpreted as the mapping unit “The image processor of the system of the invention may be part of the processing unit 60, or part of the vehicle path control device 16, or the functions of the image processor may be handled partly in the processing unit 60 and partly in the vehicle path control device 16. When the image processing is performed in the processing unit 60, the image data need not be transmitted wirelessly from the aircraft 50 to the vehicle 10. Instead, the image data may be processed onboard the aircraft 50, and only a limited amount of data needs to be transmitted from the aircraft 50 to the vehicle 10.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 17-20 24, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen in view of Calleija (WO 2016/123656, hereinafter “Calleija”).
Regarding claim 7, Reijersen discloses the system as applied above, but does not disclose wherein said anchor- carrying UAV comprises (i) a mechanical arm for holding and carrying said anchor unit from one position to another, and (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target enabling it to autonomously navigate to different target positions in the orchard.
Calleija teaches UAV comprises (i) a mechanical arm capable of holding and carrying said anchor unit from one position to another (see at least Calleija robotic arm 40, Fig. 6), and (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target enabling it to autonomously navigate to different target positions 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a mechanical arm and autonomous algorithm as taught by Calleija with the invention of Reijerson to enable automated harvesting and reduce human intervention. 
Regarding claim 12, Reijerson discloses the system of claim 1, as applied above, but does not explicitly disclose wherein said mapping unit is designed to control and/or enable at least one of:
a. autonomous navigation and landing of the carrier UAVs;
b. fixed position GPS accuracy averaging for each anchoring unit;
c. generating a super-resolution image from multiple images obtained from different sources and/or positions using a stitching-algorithm;
d. providing GPS positioning for each pixel within said super-resolution image;
e. detecting trees position, trees contour, and tree-lines position; and
f.  building a database of harvesting- and fruit- status in the orchard.
Calleija discloses building a database of harvesting- and fruit- status in the orchard (see at least Calleija ¶¶ 33-34 which discuss storing state information and generate higher level harvesting plans which corresponds with the database and ¶36 which discusses a prioritization algorithm based on degree of ripeness.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of (see Calleija ¶36).
Regarding claim 17, the combination of Reijersen and Calleija teach system of claim 1 further comprising at least one of:
- an anchor-carrying unmanned aircraft vehicle (UAV) for carrying each anchor unit to different target positions in the orchard, wherein each anchor unit is positioned at a specific target point by said anchor-carrying UAV and transmits data to said mapping unit, wherein said anchor-carrying UAV optionally comprises (i) a mechanical arm for holding and carrying said anchor unit from one position to another, and/or (ii) an autonomous landing algorithm and algorithm for recalculating updated landing target; or a UAV constituting as an anchor unit;
- a satellite or high-flight aircraft for scanning / identifying the location / position of each anchor unit, and transmitting/delivering said position-data to said mapping unit;
- a scanning UAV that fly over the orchard and scan / identify said markers of said anchor unit(s); and
- a UAV harvesting device as defined in claim 13 (see the rejection above with respect to claim 3).
Regarding claim 30, Reijersen discloses the use of the system of claim 1 for mapping and building a database for harvesting (see at least Reijersen ¶32, “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.” and wherein Reijersen also teaches one or more trees.). However, Reijersen does not explicitly disclose that the (see at least Calleija ¶2 “harvesting fruit from fruit trees”).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the database for harvesting in the orchard of Calleija to enable automated harvesting and reduce human intervention.

Regarding claim 18, Reijersen discloses a method for producing precise map and database with high resolution and accuracy of trees (see at least Reijersen Figure 2, wherein tree, 30 is mapped in relation to anchor unit 40 and wherein the predetermined zone is the land area 20. ¶26 teaches a plurality of trees “the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.”), comprising the steps of:
a) placing one or more anchor units comprising a marker at a target point in a predefined zone and obtaining position data for each anchor unit (see at least Reijersen ¶ 52 “The land area 20, or an area next to the land area 20, further may comprise one or more other landmarks 40, which may have different shapes, features, and colors. In FIG. 1, the landmark 40 is partly spherical, and fixed to the ground at a predetermined position, e.g. by a pole 42 driven in the ground and fixed to the landmark 40” and ¶40 “the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” And ¶25 and ¶26 which disclose more than one landmark, specific fixed objects);
see at least Reijersen,  Fig. 1, ¶57 “The aircraft 50 carries at least one camera 54. The camera 54 has a field of view 56 directed downwards, as indicated by dashed lines. The position and altitude of the aircraft 50 is selected such that the camera 54 can provide images of the land area 20 including representations of the vehicle 10 and the landmarks 30, 40”);
c) transmitting or transferring the resultant photographs to a mapping unit (see at least Reijersen, processor 60, Fig. 1 ¶58 “The aircraft 50 comprises a processing unit 60 which is coupled to the camera 54 (as indicated by dashed line 55) to receive image data therefrom. The processing unit 60 may be wirelessly coupled to the vehicle path control device 16 of the vehicle 10 (as indicated by dashed line 62) for exchange of data, such as vehicle data and/or landmark data” and ¶26 “Note, however, that the (relative) positions as will be determined by the aircraft will be used for and stored in the map to be built. It is this latter, more precise map, that will be used for guiding the agricultural vehicle.” and claim 23);
d) identifying/detecting said marker of each anchor unit in the photographs (see at least Reijersen ¶40 “…the landmark is or comprises an optical marker, and the landmark is identified by identifying the marker during image processing.” and ¶37 “the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing”);
e) comparing the detected markers in said photographs with the position data of each anchor unit (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”and ¶61 “From the actual positions of the tree 30 and the marker 40 on the land area 20, such as expressed in coordinates, and being at a distance which can be calculated from the coordinates, now the actual position of the vehicle 10 on the land area 20 can be calculated, taking into account the image distances L1 and L2, and angle A1, and/or taking into account the image distances L1 and L3, and angle A2, and/or taking into account the image distances L1, L2 and L3, through known triangulation calculations.” and ¶26 “In this way, the map will be built on the basis of the basic map information, that may comprise gps coordinates of corners of the land area, of specific fixed objects, or landmarks, such as trees or the like.” so that a “more precise map” may be built.) ;
f) identifying/detecting each tree in said predefined zone (see at least Reijersen ¶60  “In the image 70, a distance L1 expressed in a suitable unit of length, along line 75 (as indicated by a dash-dotted line) between (a center of) tree 30 and (a center of) marker 40 is established by image processing including identification of the tree 30 and the marker 40 in the image 70.”);
g) building an super resolution image of the predefined zone with exact positioning of each tree within the orchard (see at least Reijersen ¶15 which teaches the invention described builds a map with “better, more precise knowledge of the land area, which may lead to easier, better or more complete land usage. For example, knowing exactly where the land area ends, or where a stream or ditch is, will provide knowledge to guide the agricultural vehicle, which knowledge will not come from gps coordinates of the corners of the land alone, since the ditch may have eroded and so on”; and “The camera 54 onboard the aircraft 50 provides an image 70 of the land area 20 as illustrated in FIG. 2. The image shows top views of the vehicle 10, a tree 30, an optical marker 40, and an obstacle 80, such as a flooded part of the land area 20” and ¶30In embodiments, the position comprises 3 dimensions. In other words, not only ordinary map coordinates in x and y are used, but in addition a height (z coordinate). To determine height in addition to x and y, relative to a starting position, requires not only a reference height, in particular but not necessarily, of the starting position, but also a suitable number of landmarks. Mutual distance(s) may be determined based on at least one reference distance or position (2 or 3 coordinates) or on the basis of a plurality of measurements by the camera system, taken from different positions. Herein, relative positions and angles may be determined in the images, for a calculation of the position of the landmark(s), based on triangulation or the like.” and wherein the campea system can be any suitable type of camera as described in ¶31); and
h) generating a database for harvesting or dilution agro tasks (see at least Reijersen ¶32 “Note that an important aspect of the present invention is that a new map may be built at any time, such as (right or shortly) before performing an agricultural task on the land area, such as mowing or otherwise harvesting, fertilising, and so on.”).
Reijersen does not explicitly disclose that the invention is used in an orchard or that the image is “super resolution”.  Calleija teaches harvesting an orchard (see at least Calleija ¶2 “harvesting fruit from fruit trees”) and that the image is high quality resolution (see at least Calleija ¶35 “In some embodiments, the sensor comprises a camera adapted to generate a 2-D image of the environment, and the control system includes a mathematical transformation algorithm to correlate the pixel space of the image from the camera to the positions of the actuators in the targeting mechanism and/or the robotic arm. More sophisticated embodiments utilise 3-D imaging and multi-modal sensing for mapping and localisation. Examples of sensors that may be used for mapping and localisation include infrared, ultraviolet, visual, laser ranging or Lidar, hyperspectral, inertial, acoustic and radar-based sensing systems.”). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the database for harvesting in the orchard of Calleija with the level of resolution of Calleija to enable automated harvesting based on the level of ripeness and reduce human intervention.
Regarding claim 19, the combination of Reijerson and Calleija, as applied above, further disclose the method of claim 18, wherein said step (a) of placing one or more anchor units at a target point is performed autonomously (see at least Reijersen wherein the agriculture vehicle can be an anchor unit having a marker ¶¶ 37 and 38 “In an embodiment of the method, the agricultural vehicle comprises an optical marker, and the vehicle is identified by identifying the marker during image processing” and “Although the agricultural vehicle may have a unique shape or contour allowing it to be well recognizable in an image through image processing, an optical marker provided on the vehicle may further improve the recognition of the vehicle in an image).
Regarding claim 20, the combination of Reijerson and Calleija, as applied above, further disclose the method of claim 18 further comprising at least one of the following steps:
- after step (a) autonomously fixing the position of each anchor unit on the ground according to a landing algorithm;

- generating a super-resolution image and providing GPS positioning for each pixel within said super-resolution image; and
- transmitting / using said generated database and map for instructing / guiding an autonomous fruit harvesting UAV (see at least Calleija Fig. 8 and ¶34 and 36 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system.” And “the control system includes a prioritisation algorithm for prioritisation of targets for the apparatus..” based on “opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.”).
Regarding claim 24, the combination of Reijerson and Calleija, as applied above, further disclose the method of claim wherein:
- each pixel within the generated map represents 1-10 cm, and having location (GPS or LPS) information;
- the generated map comprises tree's ID and position:
- the generated map comprises tree's contour, i.e. each tree's leaves and branches and orchard lines:
- the generated map comprises tree's fruit's data (see at least Calleija Fig. 8 and ¶34 and 36 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans. Another variation utilises a decentralised control system, wherein multiple harvesting robots can communicate and coordinate directly between themselves, thereby obviating the need for a central control system.” And “the control system includes a prioritisation algorithm for prioritisation of targets for the apparatus.” based on “opportunity value parameters (e.g. based on degree of ripeness of target produce), or the like.”);
- the generated map/database comprises layer of identification of each UAV within the field, including said fruit harvesting UAV, and layer of fruit collection baskets, to which harvested fruits are brought.
Regarding claim 32, the combination of Reijerson and Calleija, as applied above, further disclose the use of the method for mapping and building a database of an orchard for harvesting (see at least Calleija ¶2 “harvesting fruit from fruit trees”). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reijersen and Calleija, as applied above and further in view of Burema et al (US PG Pub. 2014/0303814, hereinafter "Burema ").
Regarding claim 13, Reijerson discloses the system of claim 1, including a computing system comprising a processor and memory (Fig. 1, processor 60) as applied above, but does not explicitly disclose the autonomous unmanned aircraft vehicle (UAV) for harvesting fruit, including:ii) fruit harvesting unit;
iii) an anti-collision system;
iv)a fruit detection unit adapted for calculating a fruit's position in relation to the UAV;

vi)a protruding, netted cage adapted for pushing branches and leaves;
wherein:
- said anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location;
- said UAV uses fruit position information received from the fruit detection unit in order to maneuver said UAV and position the harvesting unit in a place where it can harvest the identified fruit;
- said cage is adapted to assist the harvesting process by pushing branches and leaves aside to enable the UAV to penetrate into the treetop / leafage and reach fruit inside, and/or providing a counter push when pulling said fruit off a branch by the harvesting unit while the cage.
- said UAV receives trees’ position-contour or trees-line position-contour from pre-mapped database, faces the trees center or perpendicular to trees-lines, and detects fruits when facing the tree.
However, Calleija discloses the autonomous unmanned aircraft vehicle (UAV) for harvesting fruit, including:
i) computing system comprising a memory, a processor (see at least Calleija ¶34 “In some embodiments, multiple harvesting robots are networked and configured to communicate with a central control system, which is adapted to store state information and generate higher level harvesting plans.”);
see at least Calleija ¶34, “Figure 1 is a perspective view showing part of a horticultural harvesting apparatus with the encapsulation mechanism in the open position adjacent a targeted item of horticultural produce in the form of a piece of fruit to be harvested, according to a first embodiment of the invention”);
iv) a fruit detection unit adapted for calculating a fruit's position in relation to the UAV (see at least Calleija ¶31, “In one embodiment, the apparatus includes a second sensing system for sensing in real time the position and orientation of the encapsulation mechanism, as part of a feedback control loop…. or calculated by means of an open loop control strategy, optionally utilising respective pre-defined intermediate reference or waypoints for actuators regulating the position, orientation and/or encapsulation status of the robotic arm and encapsulation mechanism. In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.”);
v) a power source (see at least Calleija ¶79; “The UAV 60 incorporates a body 61, four independent rotors 62, drive motors 63 and auxiliary equipment including an onboard power supply, remote communications module, navigational control system including GPS and related hardware and software components, the configuration of which will be generally familiar to those skilled in the art.”) and
vi) a protruding, netted cage adapted for pushing branches and leaves (see at least Calleija ¶¶9 and 10, See for example Fig. 2, “Preferably, the encapsulation mechanism includes at least two shells supported for relative rotation between the open configuration and the closed configuration…In the closed position, the encapsulation chamber may be almost entirely closed, or partially open, depending upon the shape of the particular produce to be harvested and other structural or functional constraints. In some embodiments, the shells and hence the encapsulation chamber may be perforated by apertures, slots, holes, vents or other openings formed in the shells. In some embodiments, the shells may be defined in whole or in part by wire frame, lattice or similar structures” 
wherein:
- said UAV uses fruit position information received from the fruit detection unit in order to maneuver said UAV and position the harvesting unit in a place where it can harvest the identified fruit (see at least Calleija ¶31 “In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.”);
- said cage is adapted to assist the harvesting process by pushing branches and leaves aside to enable the UAV to penetrate into the treetop / leafage and reach fruit inside, and/or providing a counter push when pulling said fruit off a branch by the harvesting unit while the cage. (see at least Calleija Figures 6 and 13 and further cutting blades ¶20 and 22.  The examiner interprets the arm portion of the cage to be capable of pushing branches and leaves aside and provide a counter push, further, the cutting blades would also provide a counter push. Still further, Calleija teaches at ¶27 the robotic arm has “ 3-axis pan, tilt and yaw gimbal can be used to orient the encapsulation mechanism to further assist the docking and detachment procedure, as the gimbal enables twisting and rolling of the fruit in all directions. In such embodiments, sensors (e.g. force and torque) can be used to sense and control the amount of torque being applied in various rotational degrees of freedom, and force in the various translational degrees of freedom. This functionality can also be useful in selective harvesting of the produce, where the system can be adapted to automatically apply only a limited amount of force or torque in any given combination of axes such that fruit that is not ready to be picked will be indentified (sic) as being harder to detach will not be forcibly harvested by the system, but rather will be automatically left for harvesting in future passes.” The rotating arm is also interpreted as teaching the capability of providing counter pressure as it twist and turns the fruit.)
- said UAV receives trees’ position-contour or trees-line position-contour from pre-mapped database, faces the trees center or perpendicular to trees-lines, and detects fruits when facing the tree.  (see at least Calleija ¶31 “In one embodiment, at least one sensor of the sensing system is substantially co-located with the encapsulation mechanism, to facilitate targeting and route-planning.” And ¶32 “the apparatus is attached to or integrated with an unmanned ground vehicle (UGV), the control of which may be partially or fully automated, as part of an overall environmental scanning, produce targeting, route planning and harvesting control methodology, optionally networked with a plurality of like or complementary autonomous vehicles. In one embodiment, the vehicle is adapted to systematically traverse successive rows of fruit trees, crops, vines or garden beds as part of an automated harvesting process.” And ¶34 “…adapted to store state information and generate higher level harvesting plans” and ¶36 which discusses the algorithm can be prioritized based on angle of approach (e.g. facing the tree), degree of ripeness of target product, etc.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Reijerson in the invention of Calleija to enable automated harvesting and reduce human intervention. 
The combination of Reijersen and Calleija does not explicitly disclose that the UAV system includes an anti-collision system and wherein the anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location.  
Burema teaches an UAV with an anti-collision system  and wherein the anti-collision system prevents collision of said UAV with obstacles thus enabling autonomous navigation, flight and maneuvering of said UAV towards a predetermined target location (see at least Burema ¶48 aerial farm robot is semi-autonomous UAV and:¶ 139 “The hovering area is a space demarked in the air with an allocated slot for each aerial farm robot. This slot is used by the aerial farm robot so it can move from and to, and within, the base station while avoiding a collision with another aerial farm robot.” and ¶144 “In other implementations we may install on-board collision avoidance sensors” and ¶147 “Since the possibility of a collision is much higher near a base station than everywhere else, the control system may preempt control over an aerial farm robot as soon as it approaches the belt corridor. The control system then guides the aerial farm robot step-by-step as it refills, changes/recharges batteries, hovers, lands and/or parks.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 
Regarding claim 14, the combination of Reijersen, Calleija, and Burema teach the system of claim 13, wherein said mapping unit further receives data from said UAV and optionally instructs it where to search for fruits that needs to be harvested, wherein said data received from said UAV comprises at least one of: (1) number of trees in the orchard; (ii) number of lines in orchard; (111) position of each tree in the orchard; (iv) number of fruits on each tree within the orchard during the harvesting period and when finished: (v) the quality / ripeness status of fruits on each tree within the orchard during the harvesting period and when finished (See at least Calleija ¶ 36 which teaches the control system includes a prioritization based on the degree of ripeness of the target produce) : (vi) number of harvested fruits (yield) from each tree during the harvesting period and when finished, and (vii) quality information of each tree during the harvesting period and when finished.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/123201 discloses an imaging system on a UAV for obtaining information about crops to reduce expenses, increase yield. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662